PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $1,163.08 for damage to his home and property by an escapee from the State Penitentiary in Moundsville, West Virginia, a facility of the respondent.
The evidence adduced at the hearing of this claim on September 15,1992, established that there was an escape from the State Penitentiary in Moundsville, and one of the escapees broke into claimant’s home on February 24, 1992, causing damages to the property in the amount of $ 1,163.08. The respondent admitted the factual allegations of the claim, and that the amount claimed *71is fair and reasonable.
Accordingly, the Court makes an award to the claimant in the amount of $ 1,163.08.
Award of $1,163.08.